 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        katherine.lloyd-lovett@usdoj.gov

 8 Attorneys for Plaintiff

 9                                      UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11                                              OAKLAND DIVISION

12   UNITED STATES OF AMERICA,                          )   Case No. CR 19-009 HSG
                                                        )
13            Plaintiff,                                )   DETENTION ORDER
                                                        )
14      v.                                              )
                                                        )   Hearing:      January 22, 2019
15   JUSTIN SHAMAS SALINAS,                             )   Time:         9:30 A.M.
                                                        )   Court:        Hon. Kandis A. Westmore
16           Defendant.                                 )
                                                        )
17                                                      )

18            Defendant Justin Shamas Salinas is charged in a one-count indictment with possession of a
19 firearm and ammunition following a felony conviction, in violation of 18 U.S.C. § 922(g)(1). If

20 convicted of this crime, Salinas potentially faces a maximum sentence of 10 years in prison, a $250,000

21 fine, three years of supervised release, plus a $100 special assessment and forfeiture. Because the

22 alleged crime involves the possession or use of a firearm, upon motion of the attorney for the

23 Government, the Court must hold a detention hearing. 18 U.S.C. § 3142(f)(1)(E).

24            Following arrest in this district, at the initial appearance, the United States moved for Salinas’
25 detention, pursuant to 18 U.S.C. §§ 3142(f)(1)(E). The detention hearing took place on January 22,

26 2019. Based upon the information presented in Pretrial Service’s bail study and the parties’ proffers

27 during the detention hearing, the Court finds that the government has met its burden to show by clear

28 and convincing evidence that the defendant poses a risk of danger to the community if released.

     DETENTION ORDER
     CR 19-009 HSG                                      1
 1                                                   ORDER

 2          Salinas is ordered detained pending resolution of this matter as no condition or combination of

 3 conditions in 18 U.S.C. § 3142(c) will reasonably assure the safety of the community as required.

 4          Salinas is committed to the custody of the Attorney General or a designated representative for

 5 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

 6 sentences or held in custody pending appeal. See 18 U.S.C. § 3142(i)(2). Salinas must be afforded a

 7 reasonable opportunity to consult privately with counsel. See 18 U.S.C. § 3142(i)(3). On order of a

 8 court of the United States or on request of an attorney for the government, the person in charge of the

 9 corrections facility must deliver Salinas to the United States Marshal for a court appearance. See 18

10 U.S.C. § 3142(i)(4).

11          IT IS SO ORDERED.

12

13 DATED: January 28, 2019

14                                                       HON. KANDIS A. WESTMORE
                                                         United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DETENTION ORDER
     CR 19-009 HSG                                   2
